Appeal from an order and judgment (one paper) of the Supreme Court, Erie County (Donna M. Siwek, J.), entered February 18, 2014. The order and judgment granted contractual indemnification to third-party plaintiffs against third-party defendant and denied the motion of third-party defendant to set aside a directed verdict and to dismiss the third-party complaint.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 30 and July 7, 2015,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Smith, J.P., Peradotto, Carni, Valentino and Whalen, JJ.